Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’ response to restriction letter of  6/29/22 is acknowledged. Applicant elected Group I (claims 1-10 and 19) and SEQ ID NO:11 (corresponding to catalytic domain of PDE5A with Q589R) and SEQ ID NO:19 ( see attached interview summary for details) without traverse. 
Claims 11-18 and 20-24 and all other species remain withdrawn as drawn to non-elected invention.
DETAILED ACTION
 	Claims 1-10 and 19 (and species of SEQ ID NO:19 only) are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (and its dependent claims 2-9 and 19) the phrase “ligand dependent destabilization domain” is unclear. Applicant has not explicitly defined said phrase in the disclosure. Therefore, it is unknown which residues of human PDE5A protein correspond to said phrase . 
Claims 1-3, 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “derived from a region or portion of” is indefinite. Firstly, it is unclear what is the difference between “region” and “portion”. Secondly it is indefinite as to what the term “derived” means, as derivation may happen by chemical means such as attaching acetylation residues to a polypeptide for by mutations means. Additionally, if by said term applicant is referring to “isolated”, he/she is advised to substitute said phrase with something more specific. 
Thirdly, it is unknown what the difference between a “domain derived from a region or portion of human PDE5A” and for example, a “domain derived from full-length human PDE5A” is. Appropriate clarification is required. 
Claims 2-3, 8 and 19 are merely rejected for depending from claim 1.
Claim 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 2-3, the phrase “stability of fusion protein” seems to be grammatically incorrect. Applicant is advised to recite “the stability of the fusion protein” as a substitution for said former phrase in all said claims.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4, it is unclear what residues of human PDE5A  correspond to the “GAF  domain” . Even though in page 10 of the disclosure, “catalytic domain” is defined to correspond to residues of 535 to 860 of SEQ ID NO:1,  no definition of “GAF domain” (in terms of length and composition) could be found in the specification. Applicant is advised to clearly specify the start and end residues of GAF domain in SEQ ID NO:1 (corresponding to human PDE5A).
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 7, the phrase “destabilizing domain” appears to lack antecedent basis.
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 9-10, the phrase “PDE5A destabilizing domain” is unclear. No definition for said phrase could found in the disclosure. Further, no reference SEQ ID NO: is provided for said claims such that the variants claimed could be searched. Furthermore, it appears that claim 9 is reciting a Markush claim but said claim nor recites “or” at the end of  line 6 nor recites “selected from the group consisting of” in line 2.
Finally, in case “PDE5A destabilizing domain” recited in claims 9-10 and “destabilizing domain” recited in claim 7, are identical, it is unknown how residues 535, 555, 839 etc. may be substituted even though SEQ ID NO:19 (i.e. the elected species) is of only 327 amino acids in length . Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-6, 8-10 and 19 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Suri et al., “Suri” (US 2020/0101142, 2/2022 (corresponding to US patent No. 11,241,485). Suri teaches and claims (see claims 1, 5, 14) a composition comprising an effector module (or DNA encoding it) , said module comprising a stimulus responsive element (SRE) , wherein said SRE can be considered to be instant “ligand dependent destabilization domain” and a least a payload (which can be a protein of interest); wherein said SRE comprises a destabilizing domain (DD), comprising hPDE5 (set forth as SEQ ID NO:1 identical to instantly claimed SEQ ID NO:1), which is capable of ligand binding; wherein said SRE can comprise a mutation at position R732, and D764N prior to this invention, and wherein said at least D764N inherently occurs at the catalytic domain of a region of said human PDE5A. The construct of Suri or expression product thereof is inherently capable of conditionally modulating stability of the fusion protein depending on ligand administration Said Ligand composition mixture (composition) of Suri is also inherently “a system” as recited in claim 1, 4-5 and 8. 
In claim 14 of said patent publication, the ligand is claimed to be one of Tadalafil, Sildenafil etc. In paragraph [0083], Suri discloses that depending on the ligand or stimuli, the output signal of its SRE element may increase or decrease, anticipating claims 2-3.
In paragraphs [0568-0573) kits comprising the composition (system) of Suri are taught, anticipating claim 19.
With respect to claim 9, as mentioned above said claim is unclear but even if it was clear, Suri in [0123], teaches that said “PDE5A destabilizing domain” is derived from the catalytic domain of human pDE5A (instant SEQ ID NO:11) and has substitutions such as K608E and N609H, anticipating claim 9. 
Regarding claims 6 and 10  (see also 112 second rejection above), it is unclear how a substitution corresponding to the “region or portion of human PEDA5) of claim 6 and “PDEA5A destabilizing domain” of claim 10, which are supposedly different regions of PDE5A are identical at position 589. After all, as mentioned above, “destabilizing domain” of claim 10 is only 327 amino acids in length. Therefore, said claims are also added to this rejection.
No claim is allowed.
Note:
SEQ ID NO:19 appears to be free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said sequence is also non-obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651